Citation Nr: 1233458	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  03-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 20, 1983, rating decision that awarded a 70 percent schedular evaluation for a bipolar disorder.


REPRESENTATION

Appellant represented by:	John Marshall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1979 to May 1982. 

This appeal arises from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to an effective date earlier than May 7, 1982, for the award of entitlement to service connection for bipolar disorder.  The RO found that the rating decision dated May 20, 1983, did not contain clear and unmistakable error, with respect to both the effective date and disability rating assigned for the Veteran's service-connected bipolar disorder. 

At hearings at the RO in January 2004 and before the Board in September 2004, the issue on appeal was clarified.  The Veteran maintained that his bipolar disorder should have been evaluated as 100 percent disabling, either on a schedular basis or upon a finding of total disability based upon individual unemployability (TDIU), effective from the date of his separation from service. 

In the Board's decision of March 2005, the Board found that the May 1983 rating decision did not contain CUE.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in an Order dated in December 2006, the Court vacated the Board's decision to the extent it did not find CUE with respect to the rating action of May 1983, and remanded this claim for further factual findings as to whether there was a pending claim for TDIU that should have been adjudicated by the RO in May 1983 and/or whether such a claim should have been reasonably raised upon a full and sympathetic reading of the Veteran's prior submissions. 

In May 2008, the Board denied the Veteran's claim.  The Veteran appealed that denial to the Court on the basis that the Board did not acknowledge his representative and thus did not take into consideration his request for the case to be remanded for RO adjudication.  A February 2009 Joint Motion for Remand remanded the claim for that reason and in June 2009, the Board remanded the claim to the RO.

In April 2012, the Veteran testified at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted evidence in support of his claim with a waiver of RO jurisdiction.  Thus, the Board can consider that evidence.

In this case, the Veteran testified before two different Veterans Law Judges (VLJ) at hearings in September 2004 and April 2012.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  When an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, in a July 2012 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  In August 2012, the Veteran responded that he did not wish to have a third hearing and requested that his case be decided upon the evidence of record.


FINDINGS OF FACT

1.  The rating decision of May 20, 1983, granted entitlement to a 70 percent schedular evaluation, and not higher, for a bipolar disorder.  The Veteran did not appeal. 

2.  The Veteran has not alleged an error of fact or law in the May 1983 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different. 



CONCLUSION OF LAW

The May 20, 1983, rating decision that granted entitlement to a 70 percent schedular evaluation, and not higher, for a bipolar disorder was not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duty to Notify and Assist

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the issue of clear and unmistakable error.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the September 2004 and April 2012 Board hearings, the VLJs' posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJs' informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his attorney, that VA or VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the duties set forth in Bryant have been complied with and that the Board can adjudicate the claim based on the current record. 

II.  Analysis

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudication had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, " (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

In May 1982, the Veteran submitted a formal claim (VA Form 51-526e, Veteran's Application for Compensation or Pension) for service connection for a bipolar disorder.  During service, Medical Board Proceedings in February 1982 showed a diagnosis of a bipolar disorder and a finding of definite impairment for social and industrial adaptability.  In a June 1982 rating decision, the RO granted entitlement to service connection for a bipolar disorder and evaluated this disability as 30 percent disabling, effective from May 7, 1982. 

On December 15, 1982, the Veteran submitted another formal claim (VA Form 21-526, Veteran's Application for Compensation or Pension) to the RO.  He reported the nature of his sickness as manic depression, nervous condition.  He reported that he was hospitalized from November 14, 1982, to present at the Boston VA Medical Center.  In the section titled, "IF YOU CLAIM TO BE TOTALLY DISABLED," he responded to question 29A ("ARE YOU NOW EMPLOYED?") with "no."  He indicated that he had a high school education and had never worked. 

A VA report of hospitalization for the period from November 14, 1982, to March 7, 1983, was received on April 1, 1983.  It showed that the Veteran presented to the facility in an acute manic episode and had a primary defense of denial.  His level of agitation was such that he was admitted to locked door seclusion.  Following psychiatric medication and treatment, he responded well to the point that he was no longer psychotic.  Following stabilization, he did not reach his premorbid baseline.  He indicated that he did not want to attend a day treatment center and would discontinue his lithium after discharge.  It was noted that he was in need of disposition work, including the exploration of possible living arrangements and vocational opportunities.  It was strongly advised that the Veteran become involved in a structured day treatment program.  He was transferred to Ward 13B. 

In a May 1983 rating decision, the RO noted that a claim for increase was received on December 15, 1982.  The RO granted a temporary total disability evaluation under the provisions of 38 C.F.R. § 4.29 due to the Veteran's hospitalization, effective from November 1982 to March 1983.  The Veteran's schizoaffective disorder (formerly diagnosed bipolar disorder) was then awarded a schedular evaluation of 70 percent disabling, effective from April 1, 1983. 

The Veteran was notified of the May 1983 decision and was informed of his appellate rights by letter dated May 31, 1983.  He was notified that based upon an increase in the severity of his service-connected disability, his evaluation was increased to 70 percent.  He was told that effective April 1, 1983, his disability rating was based on all evidence of record establishing the percentage of disability shown.  The Veteran did not express disagreement with this decision within the applicable appeal period.  Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103. 

In a statement received in August 1983, the Veteran stated that he wished to apply for an increase in his service-connected disability based on a worsening in his disability.  In November 1983, he underwent a VA psychiatric examination.  In a January 1984 rating decision, the 70 percent rating was continued.  The Veteran was notified of this decision and of his appellate rights by letter dated January 25, 1984.  He did not appeal. 

In February 1984, an addendum to the VA report of hospitalization dated from November 14, 1982, to March 7, 1983, was associated with the claims folder.  This report was transcribed on March 10, 1983.  The report showed that upon discharge from the hospital, goals were set with the Veteran, though he did not agree.  The goals included to begin recognizing that he had a major psychiatric illness that was an interference with his hopes and plans, namely, to resume full-time work.  At the time of discharge, the Veteran was not acutely psychotic.  He was unwilling to consider Lincoln Street or some other treatment option which was considered essential to help him. 

In a February 1984 rating decision, the 70 percent rating was continued.  The Veteran was notified of this decision and of his appellate rights by letter dated February 24, 1984.  He did not appeal. 

Subsequently, in a December 1995 rating decision, the Veteran was granted entitlement to a TDIU, effective from August 6, 1994.  Specifically, the award was based upon an August 1994 hospitalization at which time the Veteran injured both wrists severely.  A November 1994 VA examination noted that the Veteran had been previously interviewed in 1993, at which time his employment was found to be faltering due to depression.  He lost his job in January 1994.  He had had a psychotic episode at which time he had severely injured his hand with a meat clever and since that time had minimal use of his hands.  He had loss of sensation and mobility of both hands and essentially loss of use of both upper extremities.  Thus, his TDIU award was given an effective date of when he was hospitalized and could no longer utilize his hands.

The rating criteria in effect in May 1983 authorized a total schedular evaluation for a bipolar disorder for evidence of active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic Codes 9205, 9206. 

Regulations that existed in 1983 at 38 C.F.R. § 4.16 stated that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran argues that the medical evidence of record in 1983 was sufficient to warrant the assignment of a 100 percent schedular rating.  The Veteran also maintains that the RO failed to adjudicate a properly asserted claim for TDIU under 38 C.F.R. § 4.16(a)  in the May 1983 rating decision.  The Veteran argues that the evidence of record established that in 1983 his mental disability precluded him from securing or following a substantially gainful occupation and thus established his TDIU claim.  The Veteran's representative has cited evidence related to the Veteran's employability dated from November 1982 to March 1998.  Specifically, the Veteran's representative has pointed to the 1983 VA record stating that the Veteran failed to recognize that he had a major psychiatric illness that would interfere with his plans, including his plan to resume full-time work, Social Security records that noted short periods of work in 1986, evidence that from 1987 to 1995, the Veteran had two regular jobs provided to him from the kindness of neighbors and were short-term, one year in 1988 that the Veteran earned more than the poverty guidelines, and his return to work from 1992 to 1994, at which time he was terminated due to his mental illness.

The Veteran's representative has also stated that the May 1983 rating decision did not apply any of the criteria for a claim for TDIU.  It was also argued that the VA hospital addendum report was available at the time of the subject rating decision and, if reviewed, would have resulted in the grant of such a claim.  Finally, the representative argued that had VA assisted the Veteran to obtain records to prove his claim, including his Social Security records, there would have been clear evidence that a TDIU was warranted at the time of the May 1983 rating decision. 

Giving a full and sympathetic reading to the Veteran's pre-1983 submissions, the Board finds that he submitted a claim for a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  On his formal claim form received in December 1982, the Veteran answered questions specifically expressing his intent to claim that he was totally disabled.  

A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); 38 C.F.R. § 3.160(c)(2011).  A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim.  Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  It is well established, however, that in certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits
will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams, 568 F.3d at 961.  The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the Federal Circuit held that: Where the veteran files more than one claim with the [regional office] at the same time, and the [regional office]'s decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Id. at 1261.  Shortly after the decision in Deshotel was issued, the Court interpreted the application of the implicit denial doctrine.  In Ingram v. Nicholson, the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  21 Vet.App. 232, 243 (2007).  The Federal Circuit again confronted the implicit denial doctrine in Adams.  In that case, the appellant argued that the Court misinterpreted the implicit denial doctrine.  The Federal Circuit explained that the implicit denial doctrine, as outlined in Deshotel and Ingram, "reflects an appropriate balance between the interest in finality and the need to provide notice to veterans when their claims have been decided."  Id. at 963.  

In response, in Cogburn v. Shinseki, the Court clarified the matter by stating, from Jones v. Skinseki, 619 F.3d 1368, 1372 (Fed.Cir. 2010), four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented." 

Here, although the May 1983 rating decision did not explicitly discuss entitlement to a TDIU under 38 C.F.R. § 4.16(a), the RO decision addressed the claim in a manner sufficient for the Veteran to deduce that his claim for a TDIU was adjudicated. 

With regard to the first factor, the relatedness of the claims, to understand this point, one need only look at the nature of a TDIU claim.  "[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather ... an attempt to obtain an appropriate rating for a disability or disabilities,"  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran stated on his December 1982 application for increased rating that he was claiming an increased rating for manic depression - nervous condition.  At the same time, he stated that he was totally disabled, was not employed, and had never worked.  Thus, in light of Rice and the timing of the application, the claim for increased rating and for TDIU were intertwined.   

With regard to the second factor, "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied," the RO's failure to explicitly adjudicate entitlement to a TDIU rating may result in an "implicit denial" in certain circumstances.  Locklear v. Shinseki, 24 Vet.App. 311, 316 (2011) (citing Ingram, 21 Vet.App. at 248).  "The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU."  See Locklear.  In this case, the May 1983 rating decision decided that based upon the evidence of record, a higher 70 percent, but no more, was warranted for the Veteran's psychiatric disorder.  In other words, when deciding whether a higher rating was warranted, the RO considered all evidence, to include his employment status, and determined a 70 percent rating, but not a 100 percent rating, was warranted.  In May 1983, the Veteran was informed that his evaluation had increased to 70 percent and such finding was based upon all evidence of record.  Given that the RO adjudicated the disability rating for psychosis, and that TDIU is an alternative theory of that claim, and because the RO did not take any action to separate the schedular consideration from the TDIU portion of the claim, the Board finds that May 1983 adjudication addressed the claim in such a way that a reasonable person could reasonably infer that the claim was denied on all possible theories of entitlement. 

With regard to the timing of the claims, in this case the claim for increased rating and that of a 100 percent disability rating, schedularly and on the theory of TDIU, were raised at the same time on the same application.  Thus, the Veteran was on notice that the May 1983 rating decision denied the claims as stated on his December 1982 claim for benefits. 

Lastly, with regard to whether the Veteran was represented at the time of the 1983 rating decision and the impact of that finding on his claim, the Board finds that it is unclear from the file whether the Veteran was represented in 1983.  However, it is clear from the May 1982 claim that the Veteran stated that he was totally disabled and had not worked, and that in May 1983, he was notified of an increased 70 percent rating based upon all evidence of record.  Thus, it was reasonable at that time to conclude that a 100 percent rating was requested but not awarded.  Moreover, at the time of the May 1983 rating decision, the more recent cases regarding the implicit denial doctrine and implied claims for TDIU were not yet in existence.  Thus, those cases would not have impacted the outcome of the Veteran's 1982 contentions whether represented or not represented.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, based upon the above analysis, it is reasonable to say that Veteran, in receiving a disability rating that is less than 100 percent, had notice of how his condition had been rated and had the opportunity to appeal the rating decision.  Even if he did not have a clear understanding of TDIU, he did have a clear statement of which the disability was being rated and the fact that the RO had declared it to be less than 100 percent disabling.  A Veteran's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision had been made concerning his claim.  See Ingram v. Nicholson, 20 Vet. App. 156 (2006). 

In this case, the Veteran submitted a claim for a TDIU in December 1982.  On that VA Form 21-526, he claimed that he was totally disabled.  In the May 1983 rating decision and accompanying notice, he was notified that based upon an increase in the severity of his service-connected disability, his evaluation was increased to 70 percent.  Therefore, he received a disability rating less than 100 percent and had notice of how his condition was rated.  He had a clear statement of which disability was being rated and the fact that the RO had declared it to be less than 100 percent disabling.  Accordingly, the Board finds that entitlement to a TDIU was denied in the final May 1983 rating decision.  As the RO denied entitlement to a TDIU in the May 1983 rating decision, there was no CUE due to a failure to adjudicate this claim. 

Concerning the Veteran's contention that because the May 1983 rating officer did not fill in box 14, which gave the option of finding the Veteran unemployable or finding that employability was not an issue, the RO did not adjudicate the Veteran's claim for TDIU, the Board does not draw that conclusion.  For one, many boxes on the May 1983 rating decision were not checked, to include whether the Veteran was male or female, competent or not competent, or had active military service.  Thus, in light of the context, the Board cannot conclude that the Veteran's employability was not implicitly denied due to the omission of checking box 14.  Rather, the narrative of the rating decision, as well as the notice sent to the Veteran, made clear that a 70 percent rating, but not a 100 percent rating, was warranted  at that time.

Concerning the matter of whether there was CUE in the May 1983 rating decision for failure to award a 100 percent schedular rating for the Veteran's psychiatric disorder or entitlement to a TDIU, the Veteran's representative has pointed to evidence in the claims folder in May 1983, including the November 1982 hospitalization report, which he argues clearly supported a grant of the claim.  However, this argument is insufficient to show CUE in the rating decision.  As noted above, CUE cannot be granted on the basis of a disagreement with the way a VA adjudicator weighed and evaluated the evidence.  This is not a valid contention for CUE under the provisions of 38 C.F.R. § 3.105(a).  For instance, the Veteran's representative argues that because on discharge from hospitalization in February 1983, the Veteran was shown to not acknowledge his mental disability, and in the later associated addendum his psychiatric disorder was concluded to interfere with his plans to resume full-time work, he should have been awarded a TDIU.  However, once again, such arguments involve a re-weighing of the evidence.

The Veteran's representative also argues that the addendum to the November 1982 hospitalization report was in existence at the time of the May 1983 decision and should have been obtained and considered by the RO.  Generally, VA is considered to be on constructive notice of relevant medical evidence in a case even if that evidence was not contained in the claims folder at the time that a decision was rendered in that case. 

The addendum to the November 1982 hospitalization report, which was received in February 1984, was not associated with the record at the time of the May 1983 rating decision.  However, the constructive-notice-of-records rule established in Bell v. Derwinski, 2 Vet. App. 611 (1992), is inapplicable to a claim of CUE where the RO decision in question was rendered prior to Bell (i.e. prior to July 21, 1992).  Russell requires only that the "law that existed at the time" of the prior final adjudication be considered.  See Damrel, supra. 

In other words, because Bell did not exist at the time of the May 1983 RO decision, its holding is inapplicable to that decision.  On this point, the Board notes further that VA's General Counsel  has specifically held that Bell's "constructive receipt" requirement is not applicable to RO decisions entered prior to July 21, 1992.  See VAOPGCPREC 12- 95.  The General Counsel 's holding applies here because the May 1983 decision being challenged by the Veteran was issued prior to July 21, 1992. 

The Board in passing observes that in Dinsay v. Brown, 9 Vet. App. 79 (1996), the Court stated that, "if relevant evidence as to a procedural defect or other error . . . was actually or constructively (see Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) present within the VA system, although not before the adjudicator, at the time of the RO decision, that evidence could possibly serve as the basis for a new CUE claim . . . [because] 'the correct facts, as they were known at the time, were not before the adjudicator'."  See Dinsay, 9 Vet. App. at 88, citing Russell, 3 Vet. App. at 313.  However, the Board further notes that this statement in Dinsay was dictum because the claim of CUE in that case was dismissed, the Court concluding that there was a lack of jurisdiction with respect to the claim. 

Moreover, in Lynch v. Gober, 11 Vet. App. 22, 29 (1997), the Court held, "because our decision today establishes unequivocally that there is no constructive-notice doctrine outside of Bell and that Damrel [v. Brown, 6 Vet. App. 242 (1994)] rules out the retroactive application of the Bell doctrine, the Dinsay dictum no longer has any viability as to constructive notice."  The Court noted that "Damrel . . . decided that the Bell constructive-notice doctrine is not retroactive to VA adjudications occurring before Bell was handed down."  Lynch, 11 Vet. App. at 27.  Thus, the Board concludes that the May 1983 decision was not clearly and unmistakably erroneous based on any allegation that the correct facts were not before the RO at that time. 

Furthermore, even if the addendum to the November 1982 hospitalization report was considered to be of record at the time of the May 1983 decision, the Board notes that this report does not undebatably support a finding that the Veteran had active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability, or that he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Rather, the report showed that upon discharge from the hospital, the Veteran was not acutely psychotic and that goals were set with him, including to begin recognizing that he had a major psychiatric illness that was an interference with his hopes and plans, namely, to resume full-time work.  The fact that it was indicated that the Veteran's disability would interfere with full-time work does not mean that it produced total industrial inadaptability or that he could not perform a substantially gainful occupation on less than a full-time basis.  Thus, had these records been considered, they would not have manifestly changed the outcome of the May 1983 decision at the time it was made.  In fact, the RO did consider this evidence in a subsequent, final February 1984 rating decision, at which time it continued the 70 percent rating. 

In sum, consideration of the addendum to the November 1982 hospitalization report would not have manifestly changed the outcome of the RO's May 1983 decision.  Additionally, concerning the argument that the RO failed to discuss 38 C.F.R. §4.16(a)  in the May 1983 rating decision, this is harmless error as, for the reasons discussed above, the outcome would not have been manifestly different.  Again, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

With respect to the Veteran's argument that the RO failed to assist him at the time of the May 1983 rating decision, the Court has consistently held that a breach of the duty to assist can never be grounds for CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Allegations that VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous"). 

Concerning the Veteran's reference to evidence created and obtained after the May 1983 rating decision as showing that his claim for a 100 percent schedular rating or TDIU should have been granted, as well as his argument that the RO failed to apply 38 C.F.R. § 4.16(c) (which was not in existence in 1983), the Board points out that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Finally, although new evidence was received within one year following the issuance of the May 1983 rating decision, the new evidence was readjudicated in January 1984 and in February 1984 rating decisions.  The Veteran did not appeal those decisions.  Therefore, the December 1982 claim is considered to have been adjudicated and the May 1983 rating decision final in that respect as well.  38 C.F.R. § 3.156(a) (1983), 38 C.F.R. § 3.156(b) 2011.  

For the sake of argument, even if the Board were to find that the TDIU claim submitted by the Veteran in December 1982 was not adjudicated in the May 1983 rating decision, this claim is not pending because it was granted in a final December 1995 rating decision, which granted the claim for TDIU based upon the service-connected bilateral wrist injuries.  Such a decision was in part based upon the Veteran's application for a TDIU, which stated that he had last worked in 1992, prior to which he worked 40 hours per week.















	(CONTINUED ON NEXT PAGE)

In conclusion, the Board finds no CUE in the May 20, 1983, rating decision.  38 C.F.R. § 3.105(a).


ORDER

Clear and unmistakable error not being shown in the May 20, 1983, rating decision that granted entitlement to a schedular evaluation of 70 percent for a bipolar disorder, the appeal is denied. 




			
        THOMAS J. DANNAHER                                 P.M. DILORENZO
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


